                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION

Curtis Lewis Jones,                      )
              Plaintiff,                 )
                                         )      No. 2:15-cv-156
-v-                                      )
                                         )      HONORABLE PAUL L. MALONEY
Kathy Olson & T. Menard,                 )
            Defendants.                  )
                                         )

                                      JUDGMENT
        In accordance with the jury verdict returned and entered on May 31, 2019, and

pursuant to Federal Rule of Civil Procedure 58, judgment hereby enters for Defendants

Olson and Menard and against Plaintiff Curtis Jones.

        IT IS SO ORDERED.

Date:   May 31, 2019                                            /s/ Paul L. Maloney
                                                             Paul L. Maloney
                                                             United States District Judge
